Mr. Justice Daily delivered the opinion of the court: Plaintiff, The Cuneo Press, Inc., seeks review of a judgment of the circuit court of Cook County which affirmed an order of the Industrial Commission finding, as an arbitrator had found, that defendant, Vincent J. Ventrice, was entitled to certain benefits payable under the Workmen’s Compensation Act. The sole issues raised are whether various findings by the Commission are against the manifest weight of the evidence, or are supported by evidence, and upon examination of the record we see neither reason to disturb the judgment below, nor substantial questions which require or justify an extended opinion. Rule 28 — 1 C, 28 Ill.2d xviii. The judgment of the circuit court of Cook County is affirmed. . Judgment affirmed.